DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Splett et al. (US 2018/0085588).

Splett et al. discloses:
1. A medical device (e.g., element 10) comprising: a motion sensor configured to produce a motion signal (e.g., via the disclosed pacemaker 14 sensing motion signals by a motion sensor 212); and a control circuit (e.g., element 206) configured to: set a ventricular diastolic event window having an ending time (e.g., via disclosed step 61, wherein a sensing window is defined based on diastolic event markers); set a first threshold amplitude during the ventricular diastolic event window for sensing an atrial event in response to the motion signal crossing the first threshold amplitude during the ventricular diastolic window; determine a maximum amplitude of the motion signal during the ventricular diastolic event window for a plurality of ventricular cycles; determine an amplitude metric based on a first portion of the determined maximum amplitudes; determine a target value of the first threshold amplitude based on at least the amplitude metric; adjust the first threshold amplitude toward the target value; and sense an atrial event in response to the motion signal crossing the adjusted first threshold amplitude {e.g., [0047], [0080]-[0084], [0087]-[0092], [0100]-[0105] & (Fig 9)}.

2. The medical device of claim 1, wherein the control circuit is configured to determine the amplitude metric based on the first portion of the determined maximum amplitudes by: setting a second threshold amplitude different than the first threshold amplitude; identifying normal atrial event ventricular cycles from among the plurality of ventricular cycles by identifying each of the plurality of ventricular cycles during which the motion signal crosses the second threshold amplitude later than the ending time of the ventricular diastolic event window without crossing the first threshold amplitude during the ventricular diastolic event window; identifying the first portion of the determined maximum amplitudes as the maximum amplitudes determined from the normal atrial event ventricular cycles; and determining the amplitude metric based on the identified first portion of the determined maximum amplitudes (e.g., [0080]-[0084], [0086]-[0087] & [0115]-[0117]).

3. The medical device of claim 3, wherein the control circuit is configured to determine the target value of the first threshold amplitude by adding at least one of the second threshold amplitude and an offset to the amplitude metric (e.g., [0105]-[0107] & [0115]-[0117]).

4. The medical device of claim 2, wherein the control circuit is configured to: determine that less than a threshold number of the ventricular cycles are identified as normal atrial event ventricular cycles; and
withhold determining the amplitude metric in response to determining that less than the threshold number of the ventricular cycles are identified as normal atrial event ventricular cycles {e.g., [0105]-[0107] & (Fig 8)}.

5. The medical device of claim 4, wherein the control circuit is configured to: increase the first threshold amplitude in response to less than the threshold number of ventricular cycles being identified as normal atrial event ventricular cycles {e.g., [0105]-[0107] & (Fig 8)}.

6. The medical device of claim 1, wherein the control circuit is configured to determine the target value based on the amplitude metric and a second portion of the determined maximum amplitudes that are greater than the amplitude metric (e.g., [0105]-[0107] & [0115]-[0117]).

7. The medical device of claim 6, wherein the control circuit is configured to determine the target value by: determining the amplitude metric by determining a first percentile of the first portion of the determined maximum amplitudes; determining a second percentile of the second portion of the determined maximum amplitudes that are greater than the amplitude metric; and determining the target value based on the second percentile (e.g., [0115]-[0117]).


8. The medical device of claim 7, wherein the control circuit is configured to determine the first percentile of the first portion of the determined maximum amplitudes by: setting a second threshold amplitude different than the first threshold amplitude; identifying normal atrial event ventricular cycles from among the plurality of ventricular cycles by identifying each of the plurality of ventricular cycles during which the motion signal crosses the second threshold amplitude later than the ending time of the ventricular diastolic event window without crossing the first threshold amplitude during the ventricular diastolic event window; identifying the first portion of the determined maximum amplitudes as the maximum amplitudes determined from the normal atrial event ventricular cycles; and determining the first percentile of the identified first portion of the determined maximum amplitudes (e.g., [0115]-[0117]).

9. The medical device of claim 1, wherein the control circuit is configured to: determine a ventricular diastolic event time for each of the plurality of ventricular cycles; determine a ventricular diastolic event time metric based on the determined ventricular diastolic event times; and identify the first portion of the determined maximum amplitudes by identifying the determined maximum amplitudes that occur within a threshold time range of the ventricular diastolic event time metric ([0080]-[0084] & [0086]-[0087]).

10. The medical device of claim 1, wherein the control circuit is configured to: set an adjustment value based on at least one of a time since implant of the medical device or a difference between the target value and the first threshold amplitude; and adjust the first threshold amplitude toward the target value by the adjustment value (e.g., [0094]-[0096]).

11. The medical device of claim 1, wherein the control circuit is configured to: schedule a time for adjusting the first threshold amplitude according to an adjustment time interval; adjust the adjustment time interval based on at least one of a time since implant of the medical device, a difference between the target value and a preceding target value, or a difference between the target value and the first threshold amplitude; and adjust the first threshold amplitude upon expiration of the adjustment time interval (e.g., [0094]-[0096]).

12. The medical device of claim 1, comprising a pulse generator (e.g., element 202) configured to generate a pacing pulse in response to the control circuit sensing the atrial event {e.g., [0047] & (Fig 3)}.

13. The medical device of claim 12, comprising: a housing enclosing the pulse generator, the control circuit and the motion sensor; and a pair of electrodes on the housing and coupled to the pulse generator (e.g., see Fig 3).

14. A method, comprising: producing a motion signal by a motion sensor; and setting a ventricular diastolic event window having an ending time; setting a first threshold amplitude during the ventricular diastolic event window for sensing an atrial event in response to the motion signal crossing the first threshold amplitude during the ventricular diastolic window; determining a maximum amplitude of the motion signal during the ventricular diastolic event window for a plurality of ventricular cycles; determining an amplitude metric based on a first portion of the determined maximum amplitudes; determining a target value of the first threshold amplitude based on at least the amplitude metric; adjusting the first threshold amplitude toward the target value; and sensing an atrial event in response to the motion signal crossing the adjusted first threshold amplitude {e.g., [0047], [0080]-[0084], [0087]-[0092], [0100]-[0105] & (Fig 9)}.

15. The method of claim 14, wherein determining the amplitude metric based on the first portion of the determined maximum amplitudes comprises: setting a second threshold amplitude different than the first threshold amplitude; identifying normal atrial event ventricular cycles from among the plurality of ventricular cycles by identifying each of the plurality of ventricular cycles during which the motion signal crosses the second threshold amplitude later than the ending time of the ventricular diastolic event window without crossing the first threshold amplitude during the ventricular diastolic event window;
identifying the first portion of the determined maximum amplitudes as the maximum amplitudes determined from the normal atrial event ventricular cycles; and determining the amplitude metric based on the identified first portion of the determined maximum amplitudes (e.g., [0080]-[0084], [0086]-[0087] & [0115]-[0117]).

16. The method of claim 15, wherein the control circuit is configured to determine the target value of the first threshold amplitude by adding at least one of the second threshold amplitude and an offset to the amplitude metric (e.g., [0105]-[0107] & [0115]-[0117]).

17. The method of claim 15, comprising: determining that less than a threshold number of the ventricular cycles are identified as normal atrial event ventricular cycles; and withholding determining the amplitude metric in response to determining that less than the threshold number of the ventricular cycles are identified as normal atrial event ventricular cycles {e.g., [0105]-[0107] & (Fig 8)}.

18. The method of claim 17, comprising: increasing the first threshold amplitude in response to less than the threshold number of ventricular cycles being identified as normal atrial event ventricular cycles{e.g., [0105]-[0107] & (Fig 8)}.

19. The method of claim 14, comprising: determining the target value based on the amplitude metric and a second portion of the determined maximum amplitudes that are greater than the amplitude metric (e.g., [0105]-[0107] & [0115]-[0117]).

20. The method of claim 19, wherein determining the target value comprises: determining the amplitude metric by determining a first percentile of the first portion of the determined maximum amplitudes; determining a second percentile of the second portion of the determined maximum amplitudes that are greater than the amplitude metric; and determining the target value based on the second percentile (e.g., [0115]-[0117]).

21. The method of claim 20, wherein determining the first percentile of the first portion of the determined maximum amplitudes comprises: setting a second threshold amplitude different than the first threshold amplitude; identifying normal atrial event ventricular cycles from among the plurality of ventricular cycles by identifying each of the plurality of ventricular cycles during which the motion signal crosses the second threshold amplitude later than the ending time of the ventricular diastolic event window without crossing the first threshold amplitude during the ventricular diastolic event window; identifying the first portion of the determined maximum amplitudes as the maximum amplitudes determined from the normal atrial event ventricular cycles; and determining the first percentile of the identified first portion of the determined maximum amplitudes (e.g., [0115]-[0117]).

22. The method of claim 14, comprising: determining a ventricular diastolic event time for each of the plurality of ventricular cycles; determining a ventricular diastolic event time metric based on the determined ventricular diastolic event times; and identifying the first portion of the determined maximum amplitudes by identifying the determined maximum amplitudes that occur within a threshold time range of the ventricular diastolic event time metric ([0080]-[0084] & [0086]-[0087]).

23. The method of claim 14, comprising: setting an adjustment value based on at least one of a time since implant of the medical device or a difference between the target value and the first threshold amplitude; and adjusting the first threshold amplitude toward the target value by the adjustment value.

24. The method of claim 14, comprising: scheduling a time for adjusting the first threshold amplitude according to an adjustment time interval; adjusting the adjustment time interval based on at least one of a time since implant of the medical device, a difference between the targe value and a preceding target value, or a difference between the target value and the first threshold amplitude; and adjusting the first threshold amplitude upon expiration of the adjustment time interval (e.g., [0094]-[0096]).

25. The method of claim 14, comprising generating a pacing pulse in response to the control circuit sensing the atrial event {e.g., [0047] & (Fig 3)}.

26. A non-transitory, computer-readable storage medium comprising a set of instructions which, when executed by a control circuit of a medical device, cause the medical device to: produce a motion signal by a motion sensor; and set a ventricular diastolic event window having an ending time; set a threshold amplitude during the ventricular diastolic event window for sensing an atrial event in response to the motion signal crossing the threshold amplitude during the ventricular diastolic window; determine a maximum amplitude of the motion signal during the ventricular diastolic event window for a plurality of ventricular cycles; determine an amplitude metric based on a portion of the determined maximum amplitudes; determine a target value of the threshold amplitude based on at least the amplitude metric; adjust the threshold amplitude toward the target value; and sense an atrial event in response to the motion signal crossing the adjusted threshold amplitude {e.g., [0047], [0080]-[0084], [0087]-[0092], [0100]-[0105] & (Fig 9)}.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792